Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2016

                                     No. 04-16-00723-CV

                      FE EXPRESS, LLC and Francisco Javier Bernal,
                                    Appellants

                                              v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice


        Appellants have filed an emergency motion for an immediate, temporary stay of the trial
court’s October 28, 2016 turnover order. We grant the motion for temporary stay and order the
trial court’s October 28, 2016 “Order Granting Post-Judgment Relief” is stayed pending further
order of this court. We order any response to appellants’ emergency motion shall be filed by
November 7, 2016.

                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2016.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court